Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2021 has been entered.
Claims 1, 3-6, 9, 12-17, and 20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 9, 12-17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of claims 1, 9, and 16 recites that the peripheral regions each have a combination of a densified structure and a plurality of longitudinal mini-ribs that are shorter than the longitudinal main ribs. However, the specification does not support such combination of structures (or just the mini-ribs in the peripheral regions) because the claimed densified structure is formed by compressing the longitudinal main ribs 20 in the peripheral regions (see from Page 10, second paragraph to Page 12, first paragraph; from Page 15, last paragraph to Page 17, second paragraph) and the peripheral regions having such densified structure are essentially free from ribs, which means that there are no main ribs and no pattern of mini-ribs according to the specification (from Page 9, second paragraph to Page 10, first paragraph). The limitations in question thus constitute new matter. Claims 3-6, 12-15, 17, and 20 are rejected for depending on claims with the new matter issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3-6, 9, 12-17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,776,630 to Bohnstedt, in view of US 6,410,183 to Weerts et al. and US 4,407,063 to Johnson.
Regarding claim 1, Bohnstedt teaches a separator comprising: 
a thermoplastic sheet with a planar back web and a longitudinal central region between peripheral regions; and
a plurality of longitudinal main ribs and a plurality of transverse ribs on at least one side the thermoplastic sheet (column 1, lines 5-13), which means that the longitudinal main ribs and the transverse ribs are provided on one side or both sides of the thermoplastic sheet, the latter of which reads on the claimed invention,
the longitudinal main ribs are spaced apart and integrally formed with the thermoplastic sheet; and
wherein the transvers ribs are perpendicular to the longitudinal main ribs (abstract; Figs. 1A and 1B; column 1, line 56 to column 2, line 9; column 2, lines 38-43; claim 1).
	Although the prior art does not expressly teach the claimed thickness of the central region of the sheet between the longitudinal main ribs, it would have been obvious to one of ordinary skill in the art at time of invention to have arrived at the claimed range because the thickness of the central region of the sheet between the longitudinal main ribs is the same as the thickness of the sheet, 0.10 to 0.50 mm (column 2, lines 19-20), which overlaps with the claimed range. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5]. 
	Bohnstedt does not expressly teach that the peripheral regions each have a plurality of longitudinal mini-ribs that are shorter than the longitudinal main ribs.
	Weerts et al. also relates to a battery separator and teaches that the battery separator 10 comprises a microporous polyethylene sheet (column 1, lines 16-17) with a planar back web, a plurality of major ribs 20 across the width of the separator and disposed longitudinally along the length of the separator  (Figs. 1 and 2; column 2, lines 24-43), and a plurality of mini-ribs 30 in the shoulder areas or edges 16 and 18 of the separator and are disposed longitudinally disposed along the length of the separator (Figs. 1-4; column 2, lines 45-54).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a plurality of longitudinal mini-ribs in the peripheral regions of the separator of Bohnstedt, motivated by the fact that Weerts et al. demonstrates that the shoulder design having the plurality of longitudinal mini-ribs improve puncture resistance of the separator, which prevents a short circuit and premature failure of the battery caused by sharp protrusions of electrode plates abrading and puncturing the adjacent separator shoulder (column 1, line 4 to column 2, line 10). 
	Finally, Bohnstedt teaches that the separator can be processed to form pockets by welding by the use of heat or ultrasonic means or by a mechanical process (column 3, lines 45-18), but does not expressly teach a densified structure in each of the peripheral regions.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed densified structure in each of the peripheral regions of the separator of Bohnstedt, motivated by the fact that Johnson demonstrates a known compression technique to seal the battery separator in the peripheral regions and the skilled artisan would have obtained the densified structure as a result. The prior art separator reads on the claimed battery separator and is capable of being used for a lead acid battery as its structure and material meet the claim limitations.
Regarding claim 9, Bohnstedt teaches a separator comprising: 
a thermoplastic sheet with a planar back web and a longitudinal central region between peripheral regions; and
a plurality of longitudinal main ribs and a plurality of transverse ribs on at least one side the thermoplastic sheet (column 1, lines 5-13), which means that the longitudinal main ribs and the transverse ribs are provided on one side or both sides of the thermoplastic sheet, the latter of which reads on the claimed invention,
the longitudinal main ribs are spaced apart and integrally formed with the thermoplastic sheet; 
the transverse ribs are integrally formed with the thermoplastic sheet;

Although the prior art does not expressly teach the claimed thickness of the central region of the sheet between the longitudinal main ribs, it would have been obvious to one of ordinary skill in the art at time of invention to have arrived at the claimed range because the thickness of the central region of the sheet between the longitudinal main ribs is the same as the thickness of the sheet, 0.10 to 0.50 mm (column 2, lines 19-20), which overlaps with the claimed range. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5]. 
	Bohnstedt does not expressly teach that the peripheral regions each have a plurality of longitudinal mini-ribs that are shorter than the longitudinal main ribs.
	Weerts et al. also relates to a battery separator and teaches that the battery separator 10 comprises a microporous polyethylene sheet (column 1, lines 16-17) with a planar back web, a plurality of major ribs 20 across the width of the separator and disposed longitudinally along the length of the separator  (Figs. 1 and 2; column 2, lines 24-43), and a plurality of mini-ribs 30 in the shoulder areas or edges 16 and 18 of the separator and are disposed longitudinally disposed along the length of the separator (Figs. 1-4; column 2, lines 45-54).

Finally, Bohnstedt teaches that the separator can be processed to form pockets by welding by the use of heat or ultrasonic means or by a mechanical process (column 3, lines 45-18), but does not expressly teach a densified structure in each of the peripheral regions.
	Johnson also relates to a battery separator and teaches that two folds of a separator sheet are sealed by compression, resulting in a densified structure in each of the peripheral regions as the compression causes collapse of micropores in the peripheral regions (Fig. 5; column 10, lines 8-45).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed densified structure in each of the peripheral regions of the separator of Bohnstedt, motivated by the fact that Johnson demonstrates a known compression technique to seal the battery separator in the peripheral regions and the skilled artisan would have obtained the densified structure as a result. The prior art separator reads on the claimed battery separator and 
Regarding claim 16, Bohnstedt teaches a separator pocket or an envelope separator comprising: 
a thermoplastic sheet with a planar back web and a longitudinal central region between peripheral regions; and
a plurality of longitudinal main ribs and a plurality of transverse ribs on at least one side the thermoplastic sheet (column 1, lines 5-13), which means that the longitudinal main ribs and the transverse ribs are provided on one side or both sides of the thermoplastic sheet, the latter of which reads on the claimed invention,
the longitudinal main ribs are spaced apart and integrally formed with the thermoplastic sheet; 
the transverse ribs are integrally formed with the thermoplastic sheet;
wherein the transvers ribs are perpendicular to the longitudinal main ribs (abstract; Figs. 1A and 1B; column 1, line 56 to column 2, line 9; column 2, lines 38-43; claim 1); and
wherein the sheet material is formed into an envelope or pocket (column 3, lines 12-17; column 1, lines 12-34; column 1, lines 62-64). 
Although the prior art does not expressly teach the claimed thickness of the central region of the sheet between the longitudinal main ribs, it would have been obvious to one of ordinary skill in the art at time of invention to have arrived at the claimed range because the thickness of the central region of the sheet between the longitudinal main ribs is the same as the thickness of the sheet, 0.10 to 0.50 mm prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
	Bohnstedt does not expressly teach that the peripheral regions each have a plurality of longitudinal mini-ribs that are shorter than the longitudinal main ribs.
	Weerts et al. also relates to a battery separator and teaches that the battery separator 10 comprises a microporous polyethylene sheet (column 1, lines 16-17) with a planar back web, a plurality of major ribs 20 across the width of the separator and disposed longitudinally along the length of the separator  (Figs. 1 and 2; column 2, lines 24-43), and a plurality of mini-ribs 30 in the shoulder areas or edges 16 and 18 of the separator and are disposed longitudinally disposed along the length of the separator (Figs. 1-4; column 2, lines 45-54). Weerts et al. further teaches that the battery separator is formed into an envelope (abstract; column 1, lines 26-37; claim 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a plurality of longitudinal mini-ribs in the peripheral regions of the envelope separator of Bohnstedt, motivated by the fact that Weerts et al. demonstrates that the shoulder design having the plurality of longitudinal mini-ribs improve puncture resistance of the separator, which prevents a short circuit and premature failure of the battery caused by sharp protrusions of electrode plates abrading and puncturing the adjacent separator shoulder (column 1, line 4 to column 2, line 10). 

	Johnson also relates to a battery separator and teaches that two folds of a separator sheet are sealed by compression, resulting in a densified structure in each of the peripheral regions as the compression causes collapse of micropores in the peripheral regions (Fig. 5; column 10, lines 8-45).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed densified structure in each of the peripheral regions of the envelope separator of Bohnstedt, motivated by the fact that Johnson demonstrates a known compression technique to seal the battery separator in the peripheral regions and the skilled artisan would have obtained the densified structure as a result. The prior art envelope separator reads on the claimed envelope battery separator and is capable of being used for a lead acid battery as its structure and material meet the claim limitations.
Regarding claims 3, 4, 12, 13, and 17, Bohnstedt teaches that the sheet material is formed into a pocket or an envelope from a roll, wherein overlapping edges of the envelope are mechanically sealed to one another (column 3, lines 12-17; column 1, lines 12-34; column 1, lines 62-64).
Regarding claims 5, 6, 14, 15, and 20, Bohnstedt teaches that all acid-resistant thermoplastic materials are suitable for the manufacture of the separators according to the invention, preferably polyvinyl chloride, polyethylene and polypropylene (column 2, 
Weerts et al. teaches a lead acid battery that comprises a battery separator or envelope battery separator made of microporous polyethylene (abstract; column 1, lines 4-37).
It would have been obvious to one of ordinary skill in the art at time of invention to have arrived at the claimed lead acid battery using the battery separator or envelope battery separator of Bohnstedt, because the separator of Bohnstedt made from acid-resistant thermoplastic sheet is capable of being used in a lead acid battery and Weerts et al. demonstrates using a separator made of the same material in a lead acid battery. The skilled artisan would have obtained expected results applying a known element to a known product.
	
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 9, 12-17, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. On Pages 6 and 7 of the remarks, Applicant cited several passages from the specification to support the amendment. However, it is clear from these citations that the peripheral regions do not include both a densified structure and a plurality of mini-ribs, or just the mini-ribs for that matter. While the sheet material may have mini-ribs in the peripheral regions according to the references incorporated by reference on Page 4, the first paragraph of Page 13, and the second paragraph of Page 14 of the specification before processing, the peripheral regions are made essentially essentially free from ribs 20 shall mean that there are no ribs 20 in the peripheral regions 18 of the separators 10 according to the invention like the major ribs 20 in the central region 16 of the separator 10, which typically have a height above the sheet material between the ribs 20 of about 0.3 mm to about 2.0 mm, and no pattern of mini- ribs like the ones of the separators described in the prior art. However, embodiments of the peripheral regions 18 are comprised by the present invention whose surfaces show singular surface protuberances which have a height below 0.05 mm." (emphasis added). It is thus clear that the separators according to the current invention do not include mini-ribs in the peripheral regions or both a densified structure and mini-ribs. It is also clear from this passage that it is the singular surface protuberances, not mini-ribs, that have a height of less than about 0.05 mm.
In response to the amendments, the Examiner has applied a combination of Bohnstedt, Weerts, and Johnson to render the claimed inventions obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/           Examiner, Art Unit 1725                                                                                                                                                                                             


/BASIA A RIDLEY/           Supervisory Patent Examiner, Art Unit 1725